USCA4 Appeal: 21-1135      Doc: 23         Filed: 02/08/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1135


        OLAITAN MICHAEL OLANIYI,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: January 25, 2022                                       Decided: February 8, 2022


        Before GREGORY, Chief Judge, QUATTLEBAUM, Circuit Judge, and TRAXLER,
        Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        Olaitan Michael Olaniyi, Petitioner Pro Se. Jessica R. Lesnau, Office of Immigration
        Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
        Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1135         Doc: 23     Filed: 02/08/2022     Pg: 2 of 2




        PER CURIAM:

              Olaitan Michael Olaniyi, a native and citizen of Nigeria, petitions for review of an

        order of the Board of Immigration Appeals (Board) dismissing his appeal from the

        Immigration Judge’s decision denying his request for deferral of removal under the

        Convention Against Torture (CAT). We have thoroughly reviewed the record, including

        the transcript of Olaniyi’s merits hearing and all supporting evidence. We conclude that

        the record evidence does not compel a ruling contrary to any of the agency’s factual

        findings, see 8 U.S.C. § 1252(b)(4)(B), and that substantial evidence supports the Board’s

        decision, see Dankam v. Gonzales, 495 F.3d 113, 124 (4th Cir. 2007).

              Accordingly, we deny the petition for review for the reasons stated by the Board.

        See In re Olaniyi (B.I.A. Dec. 16, 2020). We deny Olaniyi’s motion for stay pending

        appeal and dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                             PETITION DENIED




                                                    2